Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Response to Arguments
	Applicant’s arguments regarding he objections to the drawings, specification, and 112 rejection have been fully considered but are not persuasive. Applicant argues “none of the claims pending recites a ‘single’ switch” therefore such objections and rejections are not proper. 
	The claim limitation reads “wherein the inverter comprises at least one switch”. The claim limitation encompasses the embodiment of an inverter with one switch. Yet applicant’s disclosure only discloses an inverter comprises a plurality (four to be exact) inverter switches. From the below provided Figure 2 and corresponding specification disclosure, it is unclear how an inverter (3, FIG2 noting both left and right portions) would be construed as a single switch and indeed, an inverter embodied as a single switch (at least one) is not disclosed. Therefore Applicant has failed to show ownership of the claimed embodiment of “at least one” and instead has only shown possession and ownership of an inverter comprising a plurality of switches. 

    PNG
    media_image1.png
    385
    742
    media_image1.png
    Greyscale

*Note the inverter (3), comprising both left and right portions depicted only as a plurality of switches Q1-Q4. 
	In fact, the disclosure states that it is the existence of more than one transistor, the switching of said transistor pair (more than one) that produces said wave output voltage. See Specification Para. [0031]:
[0031] FIG. 2 shows an example of a multi-mode wireless power transmitter 1 in which the inverter 3 is implemented by a class D full-bridge inverter and the high frequency drive circuit 4 is implemented by a class E differential amplifier. As shown in FIG. 2, the inverter 3 includes transistors Q1-Q4 arranged in a full bridge configuration. Transistors Q1 and Q2 are alternatively switched on and off to produce a square wave output voltage Vx1 that alternates between voltage PVIN1 and ground. Similarly, transistors Q3 and Q4 are alternatively switched on and off to produce a square wave output voltage Vx2 that alternates between voltage PVIN1 and ground.

	To summarize, the claim term “wherein the inverter comprises at least one switch” incorporates the embodiment of an inverter comprising one switch, aka “a single switch” the disclosure only supports an inverter comprising a plurality of switches. Applicant’s arguments contend that the claims do not recite “a single switch”. Such a statement is a misclassification of the claim term “at least one” which encompasses “one”. Therefore Applicant is not entitled to ownership of an inverter comprising one transistor since such an embodiment was not originally disclosed but rather later introduced via the claim amendments of 5/5/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
An inverter comprising a single (“at least one”) switch, noting only an inverter comprising a plurality of switches is disclosed, see “Response to Arguments” above. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
An inverter comprising a single (“at least one”) switch, noting only an inverter comprising a plurality of switches is disclosed, see “Response to Arguments” above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 9-10 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, noting only an inverter comprising a plurality of switches is disclosed, see “Response to Arguments” above. 
 
Regarding claims 1 and 9
	The claim limitation “wherein the inverter comprises at least one switch” does not commensurate in scope with the inverters taught by Applicant which each comprise at plurality a transistors (see Applicant’s FIGURE 2) and not the claimed “at least one switch”. The disclosure fails to disclose the structure or teaching of a single switch inverter.

Allowable Subject Matter
	Claims 1, 2, 5, and 9-10 would be allowable if re-written to overcome the 112 rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836